DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Peter Jay (66,363) on June 22, 2022.
The application has been amended as follows: 
Amend Claim 1 to include the limitations of Claim 11 and then cancel Claim 11.

Claim 1: An all-solid-state battery comprising: 
a positive electrode layer including a positive electrode current collector and a positive electrode mixture layer, the positive electrode mixture layer being stacked on the positive electrode current collector along a stacking axis and including a positive electrode active material and a first solid electrolyte; 
a negative electrode layer including a negative electrode current collector and a negative electrode mixture layer, the negative electrode mixture layer being stacked on the negative electrode current collector along the stacking axis and including a negative electrode active material and a second solid electrolyte; and 
a solid electrolyte layer that is disposed between the positive electrode mixture layer and the negative electrode mixture layer and includes a third solid electrolyte having ion conductivity, 
wherein on a plane perpendicular to the stacking axis, an area of the negative electrode mixture layer is larger than an area of the positive electrode mixture layer, 
on the stacking axis, an entire portion of the positive electrode mixture layer overlaps a portion of the negative electrode mixture layer, and 
a peripheral portion of the negative electrode mixture layer is not overlapped by the positive electrode mixture layer; and 
wherein the positive electrode mixture layer has a single protrusion portion that is positioned inside of an outer peripheral portion of the positive electrode mixture layer on the plane and extends toward the negative electrode mixture layer, 
the negative electrode mixture layer has a recessed portion facing the single protrusion portion, and 
the single protrusion portion is positioned at a center portion of the positive electrode mixture layer on the plane, and
wherein on a plane perpendicular to the stacking axis, the single protrusion portion has a width that is equal to a width of the positive electrode mixture layer.
Response to Arguments
Applicant’s arguments filed June 7, 2022, with respect to Claim 11 have been fully considered and are persuasive. The rejection of amended Claim 1 has been withdrawn. 
Allowable Subject Matter
Claims 1 and 4-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The invention of Claim 1 is directed to an all-solid-state battery comprising, among additional limitations, a positive electrode layer including a positive electrode mixture layer; 
a negative electrode layer including a negative electrode mixture layer; and 
a solid electrolyte layer that is disposed between the positive electrode mixture layer and the negative electrode mixture layer and includes a third solid electrolyte having ion conductivity, 
wherein the positive electrode mixture layer has a single protrusion portion that is positioned inside of an outer peripheral portion of the positive electrode mixture layer on the plane and extends toward the negative electrode mixture layer, 
the negative electrode mixture layer has a recessed portion facing the single protrusion portion, and 
the single protrusion portion is positioned at a center portion of the positive electrode mixture layer on the plane, and
wherein on a plane perpendicular to the stacking axis, the single protrusion portion has a width that is equal to a width of the positive electrode mixture layer.
The closest prior art is considered to be Kosaka et al. (US PGPub 2016/0380301, cited on the IDS dated July 27, 2020) in view of Ito et al. (JP 2005-116248, cited on the IDS dated July 27, 2020, see also the EPO machine generated English translation provided with the Office Action dated November 19, 2021).
Regarding Claim 1, modified Kosaka discloses substantially all of the limitations as set forth in the prior Office Action dated March 9, 2022).
Specifically, modified Kosaka discloses an all-solid-state battery ([0001] of Kosaka) comprising, among additional limitations, a positive electrode layer including a positive electrode mixture layer ([0083], [0173] of Kosaka); 
a negative electrode layer including a negative electrode mixture layer ([0083], [0173] of Kosaka); and 
a solid electrolyte layer that is disposed between the positive electrode mixture layer and the negative electrode mixture layer and includes a third solid electrolyte having ion conductivity ([0127], [0169]-[0172], [0064], [0090]-[0092] of Kosaka), 
wherein the positive electrode mixture layer has a single protrusion that is positioned inside of an outer peripheral portion of the positive electrode mixture layer on the plane and extends toward the negative electrode mixture layer (Figs. 1-2, [0007], [0009]-[0011] of Ito), 
the negative electrode mixture layer has a recessed portion facing the single protrusion portion (Figs. 1-2, [0007], [0009]-[0011] of Ito), and 
the single protrusion portion is positioned at a center portion of the positive electrode mixture layer on the plane (Figs. 1-2, [0007], [0009]-[0011] of Ito).
However, modified Kosaka does not disclose wherein on a plane perpendicular to the stacking axis, the single protrusion portion has a width that is equal to a width of the positive electrode mixture layer.
Specifically, modified Kosaka discloses wherein on a plane perpendicular to the stacking axis, the single protrusion portion has a width that is less than a width of the positive electrode mixture layer.
Modified Kosaka further discloses wherein the positive electrode mixture layer may have additional protrusion portions in order to increase the unevenness of the positive electrode mixture layer, thereby increasing the contact area between the positive electrode mixture layer and the solid electrolyte layer such that the battery reaction proceeds efficiently, thereby improving the output of the battery ([0009]-[0010] of Ito).
Thus, one of ordinary skill in the art would have found it obvious to form the positive electrode mixture layer of modified Kosaka to have a plurality of protrusion portions having a width that is less than a width of the positive electrode mixture layer, as disclosed by modified Kosaka, in order to increase the unevenness of the positive electrode mixture layer, thereby increasing the contact area between the positive electrode mixture layer and the solid electrolyte layer such that the battery reaction proceeds efficiently, thereby improving the output of the battery, in contrast to the positive electrode mixture layer of the claimed invention having a single protrusion portion having a width that is the same as a width of the positive electrode mixture layer.
Furthermore, the Examiner notes that the instant specification discloses that when the positive electrode has a single protrusion portion having a width that is the same a width of the positive electrode mixture layer, the negative electrode mixture layer is more likely to receive lithium ions moving from the positive electrode mixture layer ([0010], [0014]-[0015]). Accordingly, lithium ions are further suppressed from moving to a region of the negative electrode current collector where the negative electrode mixture is not stacked, thereby suppressing precipitation of metallic lithium on the negative electrode current collector ([0010], [0014]-[0015]).
It would not have been obvious to one of ordinary skill in the art to form the positive electrode mixture layer of modified Kosaka to have a single protrusion portion having a width that is the same a width of the positive electrode mixture layer, as called for in the claimed invention, as such a configuration was neither disclosed nor suggested by the prior art and therefore the skilled artisan would not have been motivated to do so nor would have had reasonable expectation that such would increase the unevenness of the positive electrode mixture layer, thereby increasing the contact area between the positive electrode mixture layer and the solid electrolyte layer, as desired by modified Kosaka, or that such would further suppress lithium ions from moving to a region of the negative electrode current collector where the negative electrode mixture is not stacked, thereby suppressing precipitation of metallic lithium on the negative electrode current collector, as achieved by the claimed invention. 
In light of the above, the closest prior art fails to disclose, teach, suggest, or render obvious the claim limitation “wherein on a plane perpendicular to the stacking axis, the single protrusion portion has a width that is equal to a width of the positive electrode mixture layer” in combination with all of the other limitations taken as a whole.
Claims 4-10 are dependent on Claim 1 and therefore are allowable for the reasons set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381. The examiner can normally be reached Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        June 22, 2022

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
June 23, 2022